DETAILED ACTION

This non-final office action is in response to claims 1-13 and 15-18 filed April 16, 2021 for examination. Claims 1-13 and 15-18 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 09/20/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 04/16/2021 have been accepted.
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “the first cryptography key in the clear.” Examiner construe, “the first cryptography key in the clear text” for examination purpose. Appropriate correction is suggested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2002/0106192A1 to Sako et al. hereinafter “Sako”.
Regarding claim 1, Sako taught a method for managing access to supplemental electronic content associated with a content item performed by a user device comprising a processor and a computer- readable storage medium storing instructions that, when executed by the processor, cause the user device to perform the method, the method comprising: 
capturing, using a sensor system of the user device (Para. 0006-0007, 0026, 0033-0034. reproducing apparatus read audio/video data from recording medium. See further Para. 0098), an image of a watermark associated with the content item (Para. 0031, 0033. reading content from recording medium. Para. 0111. Content is video data.); 
retrieving, from the image of the watermark, first watermark information encoded in the image (Para. 0050-0053.  Detecting/retrieving watermark data WM1. WM2, WM3, Para. 0103); 
extracting, from the first watermark information, a first cryptographic key (Para. 0050-0053. Key contained in the watermark is extracted. Para. 0103,0112, 0118);
retrieving, from the image of the watermark, second watermark information encoded in the image, the second watermark information comprising information used to retrieve encrypted supplemental electronic content from a service system (Fig. 1A, pluralities of watermark WM2, WM3, WM3 and encoded key Ka, Kb to decrypt encrypted data. Para. 0048-0049 and 0051-0053) 
sending a request to the service system for the encrypted supplemental electronic content; receiving, from the service system in response to the request, the encrypted supplemental electronic content (Para. 0083. Encrypted data is supplied from input terminal. Request-response encrypted data is inherent. Para. 0102); 
decrypting the encrypted supplemental electronic content using the first cryptographic key (Para. 0032, 0034. Decryption. Para, 0051, 0053, 0096, 0118. Encrypted content is decrypted using the key obtained from the watermark); and 
displaying the decrypted supplemental electronic content on a display of the user device (Para. 0123, 0128. Decrypting the encrypted video data reproduce the content).
Regarding claim 2, Sako further taught the method of claim 1, wherein the second watermark information identifies the service system (Para. 0049. The watermarks contain reproduction management information, copy management information).  
Regarding claim 3, Sako further taught the method of claim 1, wherein the second watermark information identifies the encrypted supplemental electronic content (Fig. 1A, ref, WM4, D4e. Para. 0047-0048).  
Regarding claim 4, Sako further taught the method of claim 1, wherein the first watermark information comprises the first cryptographic key in the clear (Para. 0049. WM1 contains Ka).
Regarding claim 16, Sako further taught the method of claim 1, wherein the content item comprises a photograph (Para. 0044).  
Regarding claim 17, Sako further taught the method of claim 1, wherein the supplemental electronic content comprises at least one of metadata information, image information, text information, personal information, virtual reality information, and augmented reality information (Para. 0044).  
Regarding claim 18, Sako further taught the method of claim 1, wherein the sensor system of the user device comprises a camera system (Para. 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of US 2002/0015494A1 to Nagai et al. hereinafter “Nagai”.
Regarding claim 5, Sako taught the method of claim 1, Sako did not but the analogous art Nagai taught wherein the first watermark information comprises the first cryptographic key in an encrypted form (Page 12, claims 9. an encrypted first key and an encrypted second key, the first key used for encrypting the data signal having a superimposed digital watermark).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Sako by including the idea of the first watermark information comprises the first cryptographic key in an encrypted form as taught by Nagai so that digital watermark containing scrambled key prevent further copying (Nagai, Para. 0015)
Regarding claim 6, Sako-Nagai combination taught the method of claim 5, wherein extracting the first cryptographic key comprises decrypting the first cryptographic key using a second cryptographic key (Nagai, Page 12, claim 9. decrypts the encryption first key using the second key to obtain the first key). 
Regarding claim 8, Sako-Nagai combination further taught the method of claim 6, wherein the second cryptographic key is associated with the device (Nagai, Page 12, claim 11. Second device key). 
Regarding claim 9, Sako-Nagai combination further taught the method of claim 6, wherein the second cryptographic key is provisioned to the device from the service system (Nagai, Para, 0155, 0158, 0160. Device key assigned to a device).
 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of US Nagai and in further view of US 2005/0091338A1 to de la Huerga et al. hereinafter “de la Huerga”
 Regarding claim 7, Sako-Nagai combination taught the method of claim 6, the combination did not but the analogous art de la Huerga taught wherein the second cryptographic key is associated with a user of the device (Claim 105, encryption key associated with the computer user). 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Sako & Nagai by including the idea of the second cryptographic key is associated with a user of the device as taught by de la Huerga in order to assist computer systems authenticate users (de la huerga, Para. 0072).
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Nagai and in further view of US 2017/0048700 A1 to Huang et al. hereinafter “Huang”
Regarding claim 10, Sako-Nagai combination taught the method of claim 6, the combination did not but the analogous art Huang taught wherein the second cryptographic key is provisioned to the device from a service separate from the service system (Para. 103. the AP devices 501 and 601 can request the appropriate key from the remote service provider system. The AP devices 501 and 601 can then add the new wireless enabled devices using the received key from the service provider system. Para. 0062). 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Sako & Nagai by including the idea of the second cryptographic key is provisioned to the device from a service separate from the service system as taught by Huang in order to include new devices as part of the self-configuring wireless networks (Huang, Para. 0103)
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Nagai and in further view of US 2014/0289759A1 to Nakano et al. hereinafter “Nakano”
Regarding claim 11, Sako-Nagai combination taught the method of claim 6, the combination did not but the analogous art Nakano taught wherein extracting the first cryptographic key further comprises receiving, by the user device, the second cryptographic key from a wireless communication component associated with the content item (Nakano, Para. 0228. Portable terminal receives encrypted content key from short-distance wireless unit). 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Sako & Nagai by including the idea of wherein extracting the first cryptographic key further comprises receiving, by the user device, the second cryptographic key from a wireless communication component associated with the content item as taught by Nakano in order to generate encrypted content usable only on a terminal device that the user has (Nakano, Para. 0064) – an obvious advantage recognized by an ordinary skill in the art.
 Regarding claim 12, Sako-Nagai-Nakano combination further taught the method of claim 11, wherein the wireless communication component comprises a proximity-based wireless communication component (Nakano, Fig. 4, communication between portable terminal device and sales device. Para. 0190, 0226-0228).  
Regarding claim 13, Sako-Nagai-Nakano combination further taught the method of claim 12, wherein the proximity-based wireless communication component comprises at least one of a near field communication chip and a radio- frequency identification chip (Nakano, Para. 0190, 0192, 0193).  
Regarding claim 15, Sako-Nagai-Nakano combination further taught the method of claim 1, wherein the content item comprises an identification card (Nakano, Para. 0192. Cardkey).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO99/41900 (Zhao et al.): In some embodiments of system 101, watermarker 109 may add a secret fingerprint watermark to decrypted digital representation 121 before it is encrypted and sent to copy client 119(i). The fingerprint watermark identifies the user to whom the copy is being sent. To do so, it uses a key associated with the user or any other information which uniquely identifies the user. Digital representation 121 is then reencrypted using the first encryption key. Next, the keys and use information defining what use the user can make of the digital representation are encrypted with the user's public key. Finally, the encrypted digital representation (EOR), the encrypted keys, and the encrypted use information are sent to copy client 119(i). The second encryption key may be unique enough to serve as an identifier of the user to whom the copy is being sent. When that is the case, the second encryption key may be used as the identifying information in the fingerprint watermark. If a copy of the digital representation with the fingerprint watermark is stored in work storage 105 in association with the user's name, the second encryption key contained in the fingerprint watermark in the stored copy may be used for key recovery. That is, if the user loses his or her copy of the second encryption key, he or she can request that server 103( j) recover the key. Server 1030) will .sup.men locate a copy of the digital representation associated with the user in work storage 105 and use watermarker 109 to read the fingerprint watermark and thereby recover the key. Having recovered the key, server 1030) .sup.can encrypt it with the user's public key and send it to the user. An advantage of this technique is that every digital representation which is reencrypted by the user has a copy in work storage 105 which is not encrypted with the second key but which has the second key embedded in its watermark. The availability of many copies reduces the probability that the second key will be completely lost; on the other hand, the copies are secure, since they can be read solely by the watermarker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438